 C & W SUPER MARKETS, INC.C & W Super Markets, Inc. and Retail Clerks UnionLocal 1354, Chartered by Retail Clerks Interna-tional Association, AFL-CIO. Cases 38-CA-261738-CA-2742, and 38-RC-1793August 15, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn March 23, 1977, Administrative Law JudgeRichard L. Denison issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions' andbriefs and has decided to affirm the rulings, findings,and conclusions2of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, C & W SuperMarkets, Inc., Rockford, Illinois, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 Chairman Fanning adopts the findings, conclusions, and recommenda-tions of the Administrative Law Judge for the reasons stated in hisconcurring opinion in Trading Port. Inc., 219 NLRB 298 (1975). He adheresto his interpretation of N.LR.B v. Gissel Packing Co., Inc., 395 U.S. 575(1969). as expressed in his dissenting opinion in Steel-Fab, Inc., 212 NLRB363 (1974), that in the circumstances herein a violation of Sec. 8(a)(5) occursas of the date the Respondent refused to recognize and bargain with themajority representative of its employees. Donelson Packing Co., Inc., 220NLRB 1043 (1975).DECISIONSTATEMENT OF THE CASERICHARD L. DENISON, Administrative Law Judge: Thisconsolidated proceeding was heard on April 19 and 20 and231 NLRB No. 56August 9, 10, and 11, 1976, at Rockford, Illinois. Theoriginal charge in Case 38-CA-2617 was filed on January 5and amended on February 9 and 25, 1976. The complaintin Case 38-CA-2617, as amended, alleges violations ofSection 8(aX)(), (3), (4), and (5) of the Act in that followingthe Respondent's refusal of the Union's demand forrecognition, based on an authorization card majority, theRespondent engaged in unlawful coercive, retaliatory, anddiscriminatory conduct which undermined and destroyedthe Union's majority status and made impossible theholding of a free and fair election. The charge in Case 38-CA-2742 was filed on April 26, 1976, and a complaint inthat case issued on May 24, 1976, alleging a furtherviolation of Section 8(aX)() and (3) of the Act with respectto employee Diane Asbury. Respondent's answers, asamended, deny the commission of the unfair laborpractices alleged in the complaints, and allege that allegeddiscriminatees Terry Schabacker, Dennis King, and LarryBuchanan are supervisors within the meaning of the Act,and are not protected by its provisions. It is also contendedthat the participation of Schabacker and King in the unionorganizational drive taints the authorization cards uponwhich the Union's claim of majority status is based.The petition in Case 38-RC-1793 was filed on August25, 1975. Pursuant to the Regional Director's Decision andDirection of Election, dated November 12, 1975, anelection was held on December 11, 1975, among certainemployees of the Respondent-Employer.' The ChargingParty-Petitioner lost the election and thereafter filed timelyobjections to conduct affecting the results of the election.By a supplemental decision on objections, order authoriz-ing consolidation of cases, and direction of hearing, datedMarch 10, 1976, the Regional Director ordered that ahearing be held with respect to the Petitioner's Objections1, 2, 5, and 6 alleging in substance unlawful coercive anddiscriminatory conduct which parallels certain aspects ofthe amended complaints herein; and that these mattersmight be the subject of the consolidated hearing before anAdministrative Law Judge following which Case 38-RC-1793 would be transferred to and continued before theBoard and that the provisions of Section 102.46 andSection 102.69(e) of the Board's Rules and Regulations,Series 8, as amended, should govern the filing of excep-tions. On March 15, 1976, Cases 38-CA-2617 and 38-RC-1793 were consolidated for hearing by the Acting Officer-In-Charge of Subregion 38.All parties were afforded a full opportunity to participatein the hearing. Oral argument was waived. The briefs, filedby all parties, have been carefully considered. Upon the' All full-time and regular part-time employees employed by theEmployer at its Rockford. Illinois facility, but excluding the store manager,meat department employees, guards and supervisors as defined in the Act.was found to be the appropriate collective-bargaining unit by the RegionalDirector.403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDentire record in the case and from my observation of thewitnesses, I hereby make the following:FINDINGS OF FACTI. JURISDICTIONC & W Super Markets, Inc.,2is, and has been at all timesmaterial herein, an Illinois corporation with an office andplace of business located at Rockford, Illinois, where it isengaged in the business of retail sales of food and othersupermarket items. During the past 12 months, a represen-tative period, in the course and conduct of its businessoperations Respondent purchased and caused to betransferred and delivered to its Rockford, Illinois, facility,goods and materials valued in excess of $50,000 directlyfrom points outside the State of Illinois. During the sameperiod of time Respondent's gross volume of salesexceeded $500,000. I find and conclude that the Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONRetail Clerks Union 1354, Chartered by Retail ClerksInternational Association, AFL-CIO,3is, now and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Union Campaign BeginsFollowing the termination of Store Manager KenDellenberg on August 4, 1975,4and the succession ofAssistant Store Manager Duane Schmidt to the storemanagership, employees Terry Schabacker, Larry Buchan-an, Marilyn Palumino, and Dennis King expressed concernto one another about their job security. A suggestion byBuchanan that they try to get a union in the storeculminated in Schabacker's requesting Palumino to phonethe Union. On August 11 Palumino called. OrganizerVelma Skarvan made two visits to the Palumino home thatday, during which she obtained signed authorization cardsfrom Marilyn and her son Dino, and gave a supply ofblank cards to Marilyn and Larry Buchanan. During theremainder of the day Schabacker, King, and MarilynPalumino solicited card signatures from employees at thestore. Thus, Schabacker signed a card, and obtained signedcards from Russel Lester, Roger Wilson, Karen Brooks,and Mary L. Brooks. Marilyn Palumino obtained signedcards from Daniel Berton, Larry Buchanan, and his wife,Nancy. Dennis King signed a card and obtained signedcards from John Mattocks and Bruce Knutter. KatherineErlandson signed a card for Larry Buchanan at her home.All of these cards were returned to Skarvan at a third2 Hereafter referred to as the Respondent, or the Respondent-Employer.I Hereafter referred to as the Union, or the Charging Party-Petitioner.4 Hereafter all dates are in 1975 unless otherwise specified.This finding is based on the admissions of Store Manager Schmidt andRespondent's president, Robert Q. Whitely, the admissions and omissionsof Respondent s answer in Case 38-CA-2617, and Skarvan's testimony.6 As set forth earlier in connection with the Union's demand forrecognition.meeting that day at Schabacker's home about 8 p.m., atwhich time Schabacker and Skarvan also obtained signedcards from Leonard G. Thorsbakken III, Steven C.Leombruni, and Produce Manager Michael J. Cerroni, fora day's total of 17 cards. Terry Schabacker solicited andreceived a signed card from Susan Cary on August 12.Thereafter, Marilyn Palumino continued to solicit andreceive signed cards from Vickie Ferguson on August 14,Brenda Heidel on August 18, and Brenda Kae Rose onAugust 19.On August 14 Respondent received a letter from theUnion, sent August 12, claiming to represent a majority ofits full-time and regular part-time employees at theRockford, Illinois, facility, excluding the store manager,meat department employees, guards and supervisors asdefined in the Act, and requesting recognition andcollective bargaining.5Respondent rejected this demandon August 22, refusing to bargain with the Union, and onAugust 25 the Union petitioned for an election. Arepresentation hearing was held September 17 and 30.Terry Schabacker and Produce Manager Michael Cerronitestified at the September 30 session concerning theirrespective duties and authority. In addition, the allegedsupervisory status of Bakery Department Head Sue Careyand Frozen Food Department Head Roger Wilson wasalso litigated. In a Decision and Direction of Electiondated November 12, 1975, the Regional Director forRegion 13 found that the unit petitioned for was appropri-ate.6He also found that the two sons of Robert Q. Whitelyshould be excluded from the unit, and that Schabacker,Cerroni, Carey, and Wilson were not supervisors within themeaning of the Act, and thus eligible to vote in the election.The supervisory status of other employees in Respondent'sstore was not litigated. The Regional Director's Decisionand Direction was upheld by the Board on a request forreview, except that Schabacker's status was left forresolution by the challenge procedure. Since the number ofchallenges at the election were not determinative, his statuswas not resolved. Thus, the status of Schabacker, King,and Larry Buchanan, alleged discriminatees, is properlythe subject of relitigation in the instant proceeding.'B. Whitely Questions Schabacker About WhoStarted the Union and Threatens to Close the StoreOn the evening of August 22 when Terry Schabackerwent into the office to turn on some lights in the store,Respondent's president, Robert Q. Whitely, invited him tosit down and then asked who was behind the Union. WhenSchabacker replied that he did not know, Whitely persistedasking, "Larry Buchanan is behind it, isn't he?" WhenSchabacker failed to respond to this question Whitelybecame angry and said, "Terry, quit sh--- me, youknow everything that goes on in this store." Then Whitelyasked, "Are his initials L.B.?" Schabacker nodded his headI Amalgamnated Clothing Workers ofAmerica, A FL-CIO [Sagamore ShirtCo.] v. N.L.R.B., 365 F.2d 898 (C.A.D.C., 1966); Farm Fans, Inc., 174NLRB 723, 724 (1969); Stanley Air Tools, Division of the Stanley Works, 171NLRB 388, 389 (1968). The status of these employees is discussed in sec. III,J, of this Decision.404 C & W SUPER MARKETS, INC.affirmatively, whereupon Whitely, whose agitation hadincreased, responded "Good, I knew it because he'sworked in a union store before." Then Whitely added thatthe store had never made a dime as long as he had beenthere, and stated, "I will close the door before I ever let aunion in here."8C. The Discharges of Larry and Nancy Buchananon August 23Nancy Buchanan worked as a part-time stocker andcashier, while her husband Larry was Respondent's frozenfood manager.9On August 23, while they were away onvacation, Larry and Nancy Buchanan were discharged.Respondent's personnel records for these employees eachcontains as a final entry, "Terminate 8/23/75-fired d/n/rvacation pay to 8/30/75." These records also contain anentry showing that the Buchanans each received anincrease in pay on August 4. The record shows that theBuchanans were first informed of their discharges upontheir return from their vacation on August 30, at whichtime they were told the reason for their termination wastheir inability to get along with their fellow employees.Robert Q. Whitely testified that he and Duane Schmidtdecided to discharge the Buchanans, upon Schmidt'srecommendation, during a wage review conference withSchmidt on the last Sunday in July, a result of a talkWhitely had with Schmidt earlier that week concerning hisintention to promote Schmdit to store manager. Althoughnot all the employees were selected for raises, it wasnevertheless decided to give the Buchanans a 15-cent"token" raise in order to ward off any questions they mightask. As Whitely put it in his affidavit to the Board, "it wasthe least [he] could do." Some employees did not receive araise. Others also received a 15-cent increase. Concerningthe reason advanced for the discharge of the Buchanans,Whitely testified that he based his decision on reports hehad received during the summer of 1975, from personswhose names he could not recall, informing him about analtercation between Larry Buchanan and Michael Cerroni.Whitely was unable to relate any other specific examples ofthe Buchanans' alleged inability to get along with fellowemployees. Instead he attributed their termination to an"accumulation of circumstances and my own observation."Whitely admitted that he conducted no investigation ofany of these incidents, nor did he ever take the matter upwith the Buchanans.The record reveals that none of the Respondent'semployee witnesses, including Cerroni, testified to aninability to work with the Buchanans. The only evidence ofany friction whatsoever was provided by the testimony ofI I find. that at all times material herein. Whitely acted as an agent of theRespondent within the meaning of Sec. 2(13) of the Act. Whitely admittedhaving a conversation with Schabacker about the Union around August 22.and did not deny making the remarks which Schabacker attributed to him.Whitely testified that all he could recall about the incident was Schabacker'ssaying he was out of the union organizational attempt and was neutral.According to Whitely, during a second conversation with Schabacker at aslightly later time in August, Schabacker stated that if Whitely fired LarryBuchanan he would be in big trouble. Whitely could not remember anythingelse that either he or Schabacker said during this purported laterconversation. I credit Schabacker's version. Throughout his testimonyWhitely impressed me as a witness dedicated to telling a winning story. AsRussel Lester, a part-time checker, who testified that inJuly or August 1975 he observed Larry Buchanan andMary Loos had an argument concerning calling NancyBuchanan away from her work station to check in the frontof the store at a time when she had other work to do.10Schmidt's testimony paralleled that of Whitely, butcontradicted it and his own earlier testimony at one pointwhen, after reviewing the affidavit he gave to the Board, hestated that the decision to grant the Buchanans a raise wasmade at a separate meeting prior to that at which it wasdecided to discharge them; i.e., the meeting at which helearned he would become store manager. Subsequently,Schmidt reversed his testimony again, and ultimatelyasserted that he didn't know in which conversation theseevents occurred, but remembered that it was at the end ofJuly. Schmidt maintained that he had had a confrontationwith Larry Buchanan in 1974, but nothing was done aboutthis incident at the time. He also stated that the Buchananshad had disagreements with part-time cashier Olga Tehranand that both the Buchanans could not get along with aclerk named Jackson, Mary Loos, Betty Bogard, and MikeCerroni. Of this group of employees only Bogard andCerroni testified at the hearing, and both gave no evidenceabout having had any difficulties with the Buchanans.I find that Larry Buchanan was discharged because ofhis union activities, and that Nancy Buchanan wasunlawfully terminated as a further retaliatory measurebecause she was his wife. The evidence, considered as awhole, supports no other logical conclusion. Thus, on theday after Whitely pressed Schabacker into admitting thatLarry Buchanan was behind the Union, and at a time whenthe Buchanans were the recent recipients of a selectivewage increase, they were discharged for a reason which isalmost totally unsupported by the evidence in the record.These factors, considered in the context of the shifting,conflicting, and generally incredible testimony of Whitelyand Schmidt, cause me to find, even in the absence oftestimony by the Buchanans themselves, that their termina-tions were motivated by Larry Buchanan's activities onbehalf of the Charging Party-Petitioner, and Respondent'sdesire to discourage such activities by other employees.D. The Alleged Violations of Section 8(a)(1)Associated with the Hiring of Greg Buban, JeffJaynes, and Rick Hale During Late August andEarly SeptemberAt some point described as being in "very late August,"Greg S. Buban called Store Manager Schmidt, stated thathe wanted to leave his present job, and asked how theemployment situation looked at Super Foods. Schmidtexemplified by his testimony concerning the August 22 conversation withSchabacker, he frequently suffered from a convenient memory, recallingand embellishing points he considered to be in Respondent's favor whileminimizing and frequently completely forgetting important events which hedeemed detrimental to Respondent's case. Consequently, I credit histestimony only where specifically indicated. On the other hand, I foundSchabacker to be. generally, an intelligent, honest. and forthright witnesswho frequently displayed an excellent memory for detail.9 Respondent's contention that Larry Buchanan was a supervisor withinthe meaning of the Act will be discussed in a later section of this Decision.'o Mary Loos, Larry Buchanan, and Nancy Buchanan did not testify.405 DECISIONS OF NATIONAL LABOR RELATIONS BOARDresponded that he thought he could give Buban a job, andfor him to contact him later." On a weekend near thebeginning of September, Buban went to the store. Schmidttook him outside behind the meat market doors, stated thatthere was a union thing going on, and said he didn't wantBuban signing a union card. Then Schmidt told Buban tocome in at the beginning of the week and they woulddiscuss his hours and rate. Buban did as he was instructed,and began work as a part-time stocker.2After about aweek Schmidt had another conversation with him in thebakery. Schmidt stated that he wanted Buban to dowhatever he thought was best, but to try and remainneutral through the whole thing and not have a side.Schmidt admitted having a conversation with Bubanduring the latter part of August in the area of the storebehind the meat department, at which time he "made Mr.Buban aware" that an organizational drive was in progressand said he hoped Buban would remain neutral. Schmidtalso agreed that he had a second conversation with Bubanin the bakery, which he placed during the first half ofOctober. According to Schmidt, he advised Buban that hehad been informed Buban was feeling some pressure fromother employees in the store over the Union, that he wassatisfied with Buban's work, and that it made no differencewhether Buban voted one way or the other. Bubanimpressed me as a somewhat frightened witness who wasreluctantly telling the truth. Schmidt impressed me, here, asin other portions of his testimony in this case, as a persontorn between a basic desire to be truthful and theoverriding necessity of supporting his employer. As aresult, Schmidt frequently admitted the occurrence ofevents in the context of which violations occurred, but thenattempted to defuse the legal consequences arising fromthese events by distorting or embellishing what was said orwhat occurred. For example, it is beyond belief, in thecontext of this case, that it made no difference to himwhich way Buban voted. I credit Buban's testimony andfind that Schmidt violated Section 8(a)(1) of the Act byinterfering with his right to engage in lawful unionactivities when he instructed Buban not to sign a unioncard, and to try to remain neutral and not have a side.Gerbes Super Markets, Inc., 176 NLRB 11 (1969), enfd. 436F.2d 19 (C.A. 8, 1971).Jeff Jaynes,'3 who had previously been employed byRespondent, was contacted in June concerning reemploy-ment by means of a telephone call from Whitely to Jaynes'mother. Later Jaynes received word from Whitley throughhis aunt, Donna Terrill, to apply for work at Super Foodsin late August, when his seasonal job ended. Pursuant tothese instructions, Jaynes went to the store sometimebetween August 20 and 23, where he met Schmidt who ledhim into the office. After discussing Jaynes' forthcomingwork schedule, Schmidt asked if his aunt had told himabout the Union, and if he was acquainted with what washappening at the store at the time concerning the Union.Jaynes replied that his aunt had talked to him about it.Then Jaynes, as a stockboy at Super Foods, testified that" Respondent's answer admits Schmidt is a supervisor within themeaning of the Act, but does not admit he acted as an agent of Respondent.I find at all times matenal herein he was an agent within the meaning of Sec.2(13) of the Act.2Z Respondent's records show Buban and Jaynes first listed on the weekending August 30.he performed the same duties as Dino Palumino, GregBuban, Mark Powell, and Rick Hale. Following either theSeptember 17 or the September 30 session of the represen-tation hearing, Jaynes was on his break in the break roomwith a few of the other employees when Mr. Whitely cameto the door. Whitley had just returned from the hearingand began talking openly to one of the employees in thebreak room about the union matter. As the break periodended and Jaynes was leaving the room to return to work,Whitely looked in Jaynes' direction and stated, "Anyonewho sticks with me through this thing will be justlyrewarded." Whitely testified that he could not recall havinga conversation with Jaynes following the September 17session of the representation hearing. I credit Jaynes'testimony and find that Whitely violated Section 8(a)(1) ofthe Act by promising to reward employees who supportedthe Company against the Union.During the first part of September Duane Schmidt hiredRichard Hale as a part-time stockclerk.14 As such, Halewas responsible for the soap aisle, and also worked withmilk and glassware. When Hale arrived at the store for thepurpose of setting up his work schedule, Schmidt talkedwith him about the Union in the backroom. He mentionedthat the Union was trying to come in, and Hale replied thathe could work with it or without it, it didn't matter to him.Then Schmidt answered that he didn't want to tell Halehow to go on it one way or the other, and that it wasbasically up to him, just to keep his nose clean. In histestimony Schmidt omitted any reference to this incident.On the other hand, Hale displayed a poor memory whiletestifying, requiring considerable prodding by the use ofleading questions and the refreshment of his memory withhis affidavit. I find his testimony concerning his conversa-tion with Schmidt to be unreliable and make no finding ofany violation based upon it. Furthermore, I note that theremark attributed to Schmidt by Hale concerning keepinghis nose clean was prefaced, in Hale's words, by thestatement that Schmidt did not want to tell Hale how to go.Therefore, as phrased, the remark attributed to Schmidt byHale is at most ambiguous, and thus I find it not violativeof Section 8(aX)(1).E. Whitely Threatens Dennis King and InterrogatesKing's WifeDennis King was one of the original employee organizersinvolved in the birth of the Union's campaign. During thefirst week in September Robert Whitely asked King tocome to his office when he had time. The following dayKing went to the office. Whitely locked the door, andproceeded to talk to King about his job and about theUnion. Whitely said that the store hadn't made a dollarsince it had been in business, and that he thought King hadbeen doing well for him. Whitely said that the reason hehad been riding King was not his fault, it had beenDellenberg's fault, and that King didn't have any worriesabout being fired while he was on vacation. Then Whitely3' Spelled Janes in Respondent's payroll records.14 Hale's name, spelled "Haile," first appears in Respondent's payrollrecords for the week ending September 6.406 C & W SUPER MARKETS, INC.stated that he had had one other store that had wanted aunion, and that between the time the union had won theelection and become installed in the store, the people thathad voted for it were not there.Whitely admitted having a conversation with King in hisoffice during mid-September, about 8 p.m. He concededthat he initiated the meeting which lasted for about 5 or 6minutes. Whitely agreed discussing King's job perfor-mance, but in terms of a training program that they wereinaugurating which Whitely thought might interest King.Whitely agreed, however, that he did discuss Respondent'svacation policy in the context of reassuring King that heshould schedule his vacation whenever he wanted itwithout fear of termination, as had occurred recently withrespect to others. Whitely did not deny talking to Kingabout the Union. I credit King's version and find thatWhitely's remark about what had transpired at his otherstore following an election, constituted a threat to dis-charge C & W employees who favored the Union.Tommie King, Dennis' wife, testified that while shoppingat Respondent's store during the week of September 22 shewas approached in aisle 4 by Whitely who asked her whichher husband was for, him or the Union. Mrs. King repliedthat her husband hadn't made up his mind, and whicheverway he decided, she would stand behind him. Later sherepeated this conversation to her husband. In his directtestimony Whitely denied knowing Tommie King orhaving any conversation with her on or about September22. On cross-examination he retreated from this position,stating that he had "greeted Mrs. King from time-to-timeover the months, in the aisles if she might be shopping,"but that he did not remember having a specific conversa-tion with her. Under these circumstances I credit thetestimony of Tommie King.F. The Alleged Agency Status of Mary Loos andher Alleged Threats to Terri MitchellTerri Mitchell had been previously employed by theRespondent from September 1972 to April 1973. OnSeptember 5 Mitchell went to the store and talked withDuane Schmidt concerning reemployment. Schmidt toldher that he would not guarantee her hours, but would try toget her in. He said that she would receive a call later thatafternoon from Mary Loos. That afternoon Loos calledand told Mitchell that certain employees were trying tobring in the Union, that they really didn't want it in, andthat those who valued their jobs would vote no against theUnion. Mitchell responded, "Does that mean I vote no?"Loos answered, "Yes," and Mitchell responded, "Okay."Around September 17, while Mitchell was visiting at Loos'home, Loos repeated her remark that anyone who valuedtheir job would vote no. After her talk at Loos' house,Mitchell returned home to prepare to go to work, butbefore leaving home she called Loos. Mitchell said that shehad signed a union card, but that she valued Loos'friendship more than getting in the Union and asked ifi~ I also find that her remarks to Mitchell a week pnor to the electionviolate Sec. 8(aXl). These statements constitute an unlawful threat todischarge employees, and an attempt to solicit the assistance of Mitchell inunlawful conduct.16 Mitchell and Respondent's witness, Russel Lester, both testified, inthere was some way she could make it up to her. Loosreplied that she wasn't going to tell Mitchell what to do,but maybe she should go see Mr. Whitely, and he might tellher. Mitchell agreed, hung up, and called Whitely. Whitelyresponded that he would return her call on his private line,and when he did so Mitchell asked to speak with him whenshe came to work. Whitely agreed. At the store, during herbreak, Mitchell asked Whitely what she could do to make itup to him for writing a statement, which she testified shehad voluntarily given, to the Union stating that she hadbeen hired to vote against the Union. Whitely answeredthat she would have to act on her own, but added that shewas on the right track, when Mitchell wrote out anotherstatement for Whitely retracting the one she had written forthe Union. Thereafter, Mitchell continued working as acashier, and, as she testified, trained "for office duties torelieve Marilyn Palumino of her job." This training beganaround a week before Thanksgiving in accordance withinstructions given her by head cashiers Mary Loos andBetty Bogard. The training consisted of learning to takeover the courtesy counter on the day shift. One day, abouta week before the NLRB election, Loos told Mitchell thatthey were trying to fire Terry Schabacker, MarilynPalumino, Brenda Heidel, Kathy Erlandson, and DennisKing, and if she could help the cause along to go ahead,but stated, "It has to be a legit reason."The complaint, as amended, alleges that Mary Loosacted as an agent of the Respondent in threateningMitchell on or about September 5 and November 19. Loosdid not testify. Mitchell agreed on cross-examination thatshe considered Loos a close friend. However, she also saidthat while she had given a statement to the Unionvoluntarily, she had written a retraction for Whitelybecause she was afraid of losing her job. I am persuadedthat Mitchell was telling the truth. She exhibited a goodmemory while testifying and did not attempt to hide thefact that she had wavered because of fear and conflictingloyalties. I credit her testimony and find that Mary Loosthreatened Mitchell. I further find that Respondent isresponsible for these threats, thereby violating Section8(a)(1) of the Act, since the General Counsel has adducedthrough Mitchell undenied and credible evidence that Loosacted as an agent for Respondent within the meaning ofSection 2(13) of the Act. Loos called Mitchell on Septem-ber 5 to question her about her sympathies and threatenher at a time when Schmidt had assured Mitchell, beforeagreeing to hire her, that she would be receiving a call fromLoos.t5In this context, Loos' statement on the phone thatthose that valued their jobs would vote no against theUnion was the type of information which, under thecircumstances presented, could only have come to her fromSchmidt.16addition, that Loos and Lester were members of a group of antiunionemployees who called themselves Concerned Action Clerks who usedWhitely's office to prepare letters in support of their employer's positionduring the election campaign.407 DECISIONS OF NATIONAL LABOR RELATIONS BOARDG. The Alleged Discriminatory Refusal to HirePamela Garrison in Late SeptemberPamela Garrison had previously worked for Respondentas a cashier from July until December 1974. In lateSeptember she telephoned Schmidt and asked him if hewould be needing any help. Schmidt replied that he couldprobably use her, and for her to come in and fill out anapplication. Garrison went to the store, either that sameday or the following day, and obtained an application fromMary Loos. Garrison testified that while she was talking toLoos she noticed the employees in the store were notspeaking to one another, and asked Loos what it was allabout. Loos replied that an effort was being made to get aunion in the store, and Garrison responded that shethought that was "Great." Loos asked, "Oh, you are for theUnion?" and Garrison answered, "Yes, I am." Garrisonfinished filing out the application, gave it to Mary, andproceeded to where Schmidt was working. She stated thatshe had filled out an application, and asked, "What isgoing on around here?" Schmidt replied, "Oh, everybody ison their high horse about the Union. Nobody is more orless speaking to each other." Then Garrison said that shedid not understand the situation because everyone hadbeen so friendly before, and that she "thought the Unionwas great." Then Schmidt asked, "Oh, you are for theUnion?" and Garrison said, "Yeah." Then Schmidt toldGarrison he would get back to her about the job, or for herto call him later on in the week. About a week later, whenGarrison had heard nothing from Schmidt, she went to thestore where he told her there were no openings, but if oneoccurred he would let her know. Garrison heard nothingmore from Respondent about a job. On December 11,while shopping in the store, she paused to talk withMarilyn Palumino. Schmidt approached her and askedwhat she was doing in the store. When Garrison answeredthat she had bought some cigarettes and used the phone,Schmidt asked her to leave.Schmidt testified that during Garrison's previous em-ployment with the Respondent while Dellenberg was storemanager, he observed that she failed to report for work onseveral occasions. Schmidt did not specify when or underwhat circumstances these absences occurred. He testifiedthat when Garrison called he told her he did not have anypart-time cashier's jobs available, but that she could comein and fill out an application. Schmidt denied talking to herwhen she came to the store. He testified that he had knownin the past that she was not a responsible person, and thathe checked her personnel record card, verified his opinionof her as an employee, and decided that she would not berehired. He testified that the only other time he sawGarrison in the store was in December at the courtesycounter with Marilyn Palumino, at which time he asked herto leave. He did not explain why he invited her to come tothe store and fill out an application when he knew she hadnot been a satisfactory worker.17 The most casual examination of these entries reveals, and I find, thatthey were written by different persons at different times. No explanationwas given for this discrepancy in the exhibit.18 The complaint alleges that the refusal to hire Garrison occurred onSeptember 21. At one point in his brief counsel for General Counsel arguesthat this date was October 21. 1 find that the Respondent discriminatedGarrison's personnel record, to which Schmidt referred,was introduced into evidence. It contains an entry, datedDecember 16, 1974, showing that Garrison terminated heremployment on December 13, 1974. The word "terminate"appears in cursive writing. On the same line as this entry, inmuch darker characters and a mixture of different cursivewriting and printing, appears a further entry "Quit-NG(Do not rehire)." 17 According to Schmidt his examinationof this record confirmed his memory that Garrison hadbeen a poor employee and should not be rehired. On cross-examination, Schmidt agreed to having given an affidavitto the Board, dated February 17, 1976, in which he statedthat at the time Garrison filled out her application he toldher she would be considered if a job came up, and thatthereafter no cashier's job fell open so she was not hired.Schmidt ended his account of the Garrison incident in hisstatement with the words, "That is all there is to it." Duringcross-examination Schmidt admitted that on November 17,1975, Evelyn Hale was hired as a part-time cashier, a timewhen Garrison's application was still on file. Finally, it isclear that the account of the Garrison incident whichSchmidt gave to the Board in his affidavit entirely omittedany reference to the sole reason advanced for not hiringGarrison; i.e., that she was a poor worker and that thepersonnel record from her previous period of employmentcontained a notation that she should not be rehired. Noexplanation for these inconsistencies in Schmidt's testimo-ny was provided. I therefore credit Garrison's account andfind that the reason advanced by the Respondent forfailing to hire Garrison is a pretext, and that the real reasonwas her expression of her prounion sympathies, as shedescribed. I find that the Respondent violated Section8(aXl) and (3) of the Act by failing to hire Garrison in lateSeptember.18H. The Alleged Discriminatory Reductions inWorking House of Terry Schabacker, Dennis King,Marilyn Palumino, Katherine Erlandson, BrendaHeidel, and Diane Asbury; and Dino Palumino'sReduction in Hours and DischargeI. Terry Schabacker and Dennis KingFollowing the September 17 session of the representationhearing at which he was the principal witness, Whitelyreturned to the store and approached Terry Schabackerstating, "I was with your friend Velma all day." ThenWhitely drew Schabacker aside in the front of the store andbegan describing what had transpired at the hearing,including the fact that he was unhappy at having missedlunch and had had to testify concerning some personalmatters. Schabacker described Whitely as frowning andspeaking loudly. At this point, while poking Schabacker inthe shoulder with his index finger, Whitely remarked,"Terry, we'll see how you do the next time. There will be anext time." Whitely admitted having a conversation withagainst Garrison on the date she informed Schmidt she favored the Union,on which date Schmidt fixed his intention not to hire her because of herunion sympathies. The calendar date, from which point the Respondent willbe required to make Garrison whole, is a matter for compliance. SeeGoodwater Nursing Hornme, Inc., 222 NLRB 149, AUD, fn. 12 (1976).408 C & W SUPER MARKETS, INC.Schabacker on September 17 in which he said he had spentthe day with Velma Skarvan and her friends, and had beenasked many personal questions. Whitely could not recallsaying anything else. Schabacker's version is credited. Thesecond and final session of the representation hearing washeld on September 30. The record of the representationproceeding shows that following the completion of White-ly's testimony, Schabacker contradicted portions of White-ly's testimony. Immediately following the completion ofthe hearing Whitely approached Schabacker in the hearingroom and ordered him to go directly to work, observingthat Schabacker was already late. Schabacker explainedthat he had no choice about being late, since he had notbeen released from his subpena until after the hearing.Then Whitely answered, "Well, you better be there when Iget there." When Whitely arrived at the store and foundSchabacker already working, he remarked, "I see you madeit." After Schabacker answered, "Yes," he observedWhitely proceed to where Marilyn Palumino was working.Nothing else was said to Schabacker. Whitely rememberedhaving a conversation with Schabacker at the courthousefollowing the hearing and asking Schabacker if he wasscheduled to work that night. He could remember nothingelse about this conversation, although he recalled that inaddition to Schabacker, Duane Schmidt, Roger Wilson,Michael Cerroni, Sue Cary, Marilyn Palumino, BrendaHeidel, and several others attended the hearing.?9Whitelyalso remembered that upon returning to the store thatevening he commented to Schabacker that he had "madeit." Thus, Whitely's testimony tends to corroborate that ofSchabacker. Schabacker's more detailed version is credit-ed.The Company's records show, as summarized andgraphically displayed in detail in the General Counsel'sbrief, that Schabacker and King's hours were drasticallycut in early October, shortly after the closing of therepresentation hearing. When Schabacker first observedthis drastic reduction on the posted work schedule, hequestioned Schmidt about the matter. Schmidt respondedthat business was down. When the work schedule for thefollowing week revealed a continued reduction in hours,Schabacker went to Schmidt again and asked when hecould get his hours back. This time Schmidt replied,"Terry, you blew it, but, for the record, your hours were cutbecause business is down." A few days later Schabackeragain approached Schmidt and asked what he would haveto do to get the hours back. Schmidt answered, "Terry, theonly way you're going to have a future with this companyagain is to talk to the old man."20According to DuaneSchmidt he reduced the working hours of Schabacker andKing because he had received reports from other employ-ees "that there was some fooling around going on; longbreak periods; other people had to cover for these break19 Whitely testified that it was at the September 30 session of the heanngthat he learned "specifically" who was involved in the Union.20 Schmidt admitted having a conversation with Schabacker, in which hetold him he'd have to talk to Whitely. He also agreed that there wereprobably other conversations in October with Schabacker concerning hisreduction in hours.21 Only Hale and Lester testified concerning having reported employeestaking long breaks. Hale, who had been hired in September only shortlybefore the reduction, testified that he noticed Schabacker's and King'speriods while these people were on these extended breaks;[and] certain duties weren't getting done." He identifiedthe persons who had made these reports as part-timeemployees Dick Nortch, Jeff Jaynes, and Rick Hale, andfull-time clerk Russel Lester.21Schmidt could not recallever having had a conversation with Schabacker and Kingin which he confronted them with the reports he hadreceived. Schmidt conceded that it was possible he mightnot have had any such conversation at all.22Schmidt alsotestified, at another point, that he reduced Schabacker'sand King's hours to bring them into line with his own, butthat their duties and responsibilities did not change furtheruntil December when he relieved them of their nightresponsibilities. Schmidt conceded that in October he knewthat Schabacker, King, Erlandson, Marilyn Palumino, andBrenda Heidel were union supporters.Robert Whitely testified that it was he who ordered thereduction of Schabacker's and King's hours based onreports from Roger Wilson, Lester, Jaynes, Nortch, andHale over a period of 10 days at the end of September thatSchabacker and King "had not been carrying out theirresponsibilities." Whitely admitted, however, that he neverdiscussed these reports with Schabacker, nor did he testifythat he had such a discussion with King. On the contrary,concerning Schabacker, Whitely testified that Schabackerhad been a good conscientious employee, and that "fromforce of habit" he knew that Schabacker would continue toperform the type of service he had been doing before.Thus, in summary, it is clear that, immediately followingthe representation hearing at a time when the Respondentwas acutely aware of the union activities of Schabackerand King, it sharply reduced their income by cutting theirworking hours. Credible testimony shows that, having beenangered by learning at the hearing of the extent of hisemployees' organizational activities, Whitely retaliatedimmediately. Schmidt even informed Schabacker of thetrue reason for the reduction, telling him he "blew it," andonly subsequently sought to hide it by the assertion that thecut occurred as a means of discipline for poor workperformance. Finally, the Board has often held that thefailure on the part of an employer to verify employees'reports that other employees have engaged in improperconduct, and the failure to give the accused employee anopportunity to deny or explain such accusations beforedisciplinary action is taken, is a strong indication that theassertion of such alleged misconduct as a reason for theemployer's action is a pretext, and that the true reason lieselsewhere. Such is the case here, where the recordspecifically shows that the testimony of the Employer'switnesses, including those who allegedly made suchreports, is inconsistent and conflicting. I am thereforepersuaded by a preponderance of the evidence thatSchabacker's and King's hours were reduced because ofperformance fell off near the end of September and that he took a numberof long breaks with them during this period of time. He also noticed thatSchabacker got his work done and stated that in his opinion Schabacker wasa good worker. Lester testified that he could not recall Schabacker taking along break. The record also shows that Lester had knowledge of the unionactivities of Schabacker, King. and Marilyn Palumino.22 In view of this testimony by Schmidt. I find that he did not informthem of these accusations.409 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir activities in support of the Union's organizationaldrive, and in the case of Schabacker also because hetestified at the representation hearing.2. Marilyn PaluminoMarilyn Palumino worked in that portion of the frontoffice of Respondent's store commonly known as thecourtesy counter, where she cashed checks, performedcustomer service duties, and prepared a daily sales reporteach evening. In late September her normal working hourswere from 5 to 10 p.m. According to Duane Schmidt, atsome unspecified time, Whitely mentioned to him that hewould like to have the sales report completed within a 3-hour time span in order that he could review it when hereturned to the store in the evening.23Whitely felt that thereport could be completed in 2-1/2 to 3 hours andcomplained that this was not being done. On anotherunspecified occasion Whitely returned to the store andcomplained to Schmidt that the report was not on his deskat 9:30 in the evening. Because it was felt that Paluminowas not completing the reports promptly, her hours werereduced to from 5 to 9 p.m. Later in October or November,according to Schmidt, Palumino's hours were furtherreduced because Respondent's volume of business, andconsequently the check cashing activity, were down.24Schmidt testified that Palumino's hours were reducedpursuant to a discussion with Mr. Whitely. Whitely'stestimony supported that of Schmidt. He agreed that hemade the decision to cut Palumino's hours based on hispersonal observations of her work "from time to time"during a number of weeks in September and October,during which he concluded that she was not completing herreports in a timely fashion.I do not credit the testimony of Whitely and Schmidtconcerning the reasons they espoused for having reducedPalumino's hours. I am persuaded and conclude that thereasons they have advanced were designed to hide the factthat they were actually penalizing Palumino because of herunion activities. There are several considerations, stronglysupported by the record, which all point to this conclusion.First, reduction in Palumino's hours occurred contempora-neous with the discriminatory reduction of other prounionemployees' working hours. Second, credible testimony onthe part of Palumino shows that on September 30,following the representation hearing, Whitely approachedPalumino at the courtesy counter, berated her for leavingthe hearing early, and angrily complained about TerrySchabacker's testimony. Whitely continued, "By the way,don't you know that you run the store?" Palumino replied,"No, I didn't know that I run the store." Whitely: "Well,according to Terry Schabacker you do run the store."Palumino responded, "From what I was told no one runsthis store but Smitty."25Third, in another portion of his23 At this particular time the store was open until midnight.24 The Company's payroll records show that commencing with the weekending September 27 Palumino's hours were reduced by 4 hours, and that afurther reduction occurred beginning with the week of October I i.25 Schmidt testified that he was nearby when Whitely talked toPalumino, and that Whitely did not raise his voice. Schabacker testified thatimmediately after his September 30 confrontation with Whitely at the storefollowing the hearing, he saw Whitely proceed toward where Palumino wasworking. I credit Palumino.testimony, with Whitely's and Schmidt's inability to bespecific concerning when Palumino allegedly took too longto prepare the reports, the lack of any documentarysupport for the assertion that Respondent's volume ofbusiness declined in October, and the absence of anyevidence showing that the Respondent ever discussed withPalumino the alleged problem of her taking too long toprepare sales reports persuades me that the reasonsRespondent has advanced for its action concerningPalumino are fabrications, and that a preponderance of theevidence showed that the reduction in her hours wasmotivated by her union activities, and I so find.263. Brenda Heidel and Kathy ErlandsonKatherine Erlandson signed a union card on August 11.Brenda Heidel signed a card on August 18. Both wereactive in the Union's campaign and both attended theSeptember 30 session of the representation hearing alongwith Tommie King and Marilyn Palumino. Duane Schmidtacknowledged that in October he became aware of the factthat they were union supporters. As stated earlier, Whitelyacknowledged that at the September 30 hearing he becameaware of who was involved in the Union. The GeneralCounsel contends that as in the cases of Schabacker, King,and Marilyn Palumino, Heidel's and Erlandson's hourswere drastically reduced immediately after the representa-tion hearing. Concerning Brenda Heidel, who did nottestify, Respondent's payroll records show that during theweek of October 4 she worked 38 hours, which representsher highest number of hours for the year. On only twoother occasions had she worked more than 30 hours.Beginning with the pay period ending October 11 Respon-dent's records show some reduction in her hours worked.Betty Bogard testified that Heidel, a part-time employeewith no guarantee of hours, came to her after school hadstarted in the fall and asked to switch to days. DuaneSchmidt testified that Heidel came to him in late Septem-ber or early October and complained of migraine headach-es and asked for time off, and that he promised to work itout for her. Payroll records show that Heidel did not workat all during the week of October 18. Bogard's andSchmidt's testimony is uncontradicted. Further examina-tion of Respondent's payroll records shows that for the payperiod ending November I Heidel's hours per week rose to29, a figure higher than most of the pay periods precedingOctober 4. Under all these circumstances I find that theGeneral Counsel has adduced insufficient evidence toprove that the reduction in Heidel's hours was promptedby a retaliatory motive rather than her own request. I findthat the Respondent has not violated Section 8(a)(3) and(1) of the Act with respect to any reduction in Heidel'shours.26 Respondent's position with respect to Marilyn Palumino is notassisted by the testimony of Head Cashier Betty Bogard to the effect thatfrom August through December she set up the "initial" schedule for part-time employees, including Palumino, and that during this time she receivedno instructions from management concerning Marilyn Palumino's schedule.The suggestion in Bogard's testimony that Palumino's hours were not cutduring the period in question conflicts directly with the Respondent'spayroll records and other testimony.410 C & W SUPER MARKETS, INC.I likewise find that the General Counsel has notestablished that the Respondent discriminatorily reducedthe hours of Katherine Erlandson. The payroll recordsshow a reduction in Erlandson's hours beginning with theOctober 4 payroll period. Betty Bogard, who schedules thepart-time employees, testified that during the summer,when full-time employees are away, part-time employees'hours are increased. An examination of her hours workedfor the pay periods March 15 through September 27 revealsa rather dramatic increase in Erlandson's working hoursfollowing the payroll period ending July 5. Thus, Respon-dent's payroll records tend to substantiate Bogard'sexplanation. In addition, further examination of Respon-dent's payroll records with respect to Erlandson revealsconsiderable fluctuation in her working hours for the entireperiod March 15, 1975, through January 9, 1976. Erland-son was called to testify by the General Counsel only forthe limited purpose of identifying her authorization card.Therefore, the record reveals simply that Erlandson, anactive union adherent, had her temporarily inflated hoursper week reduced shortly after the representation hearingbeginning with payroll period ending October 11, support-ing Bogard's uncontradicted explanation. Under all thesecircumstances I find that the General Counsel has failed toprove that the reduction in Erlandson's hours was theresult of a desire by Respondent to punish her for herunion activities.4. Diane AsburyBeginning with the Union's initial contacts with Respon-dent's employees at the homes of Marilyn Palumino andTerry Schabacker, regular weekly meetings were held everyWednesday, which was Palumino's and Schabacker's dayoff. One of the meetings was held at the King residence.The others were at either Marilyn Palumino's or TerrySchabacker's home. Schabacker, King, Marilyn Palumino,Kathy Erlandson, and Brenda Heidel were those who wereactive in arranging these meetings. In early October, as oneof the meetings at Terry Schabacker's home was ending,Diane Asbury, a meat department employee, appeared atthe Schabacker home to return some luggage she hadborrowed. Pursuant to Schabacker's invitation she stayedto eat with the group. On the morning of October 18, whenAsbury arrived at work, she was approached by MeatDepartment Head Orville Mahle who said that Whitelyhad called him and stated that he knew Asbury wasattending union meetings and that he wanted her hourscut. Asbury denied attending the meetings but stated thatshe had gone to Terry Schabacker's home to return somesuitcases. Mahle retorted that there was nothing he coulddo about it, but to see Schmidt if she wanted to talk tosomeone about the matter. Asbury did not work thefollowing day, Saturday. When she came to work onMonday she discovered that her hours for the week had27 I reject the suggestion in Respondent's brief that because Mahle wascalled as a witness by the General Counsel for the limited purpose ofquestioning him about his status, that Mahle became the General Counsel'switness for all purposes in this proceeding, and that counsel for GeneralCounsel was obliged to question Mahle about his conversations withAsbury. To the contrary, once counsel for General Counsel had producedevidence that Mahle was a supervisor and had participated in unlawfulbeen reduced from 40 to 32. Asbury went to talk toSchmidt about the matter. Asbury began the conversationby explaining the reason for her presence at Schabacker'shome, and then stated that she did not think it was fair tohave her hours cut for that reason because she wasn't doinganything. Schmidt answered that her hours were cutbecause of lack of work, and for her to keep her nose clean,watch her reputation, and stay out of stuff. Thereafter,Asbury talked to her union representative about thematter, and informed Mahle that she had done this. Afterlunch she noticed that her scheduled hours had beenrevised back to 40 hours per week.Respondent's answer in Case 38-CA-2742 admits thatDiane Asbury did not work on October 25, as is confirmedby the Respondent's payroll record for that period. Thecomplaint in Case 38-CA-2742 alleges that Orville Mahleis a supervisor within the meaning of the Act and that theRespondent, through its supervisors and agents Whitely,Schmidt, and Mahle, reduced the hours, and consequentlythe income, of Asbury on or about October 25 in order todiscourage her from participating in union or concertedactivity. Mahle was called as a witness for the GeneralCounsel solely on the issue of his duties and status. Hetestified that he was Respondent's market manager and ahead meatcutter under their Union's contract with Respon-dent. As such, he directed the activities of three otheremployees, did the purchasing, and scheduled the hours,days off, and vacations of those who worked for him. He isresponsible for the general sales in the meat department.Mahle testified that Whitely hired one journeyman meat-cutter for the meat department upon Mahle's recommen-dation. The Board has frequently held that heads ofsupermarket meat departments having similar duties,responsibilities, and authority are supervisors. I find thatOrville Mahle at all times material herein is a supervisorwithin the meaning of Section 2(1 1) of the Act.Mahle was not called as a witness for the Respondentand consequently did not deny any of the statementsattributed to him by Asbury.27Schmidt gave no testimonyat all about the reduction in Asbury's hours or concerningthe conversation she testified they had about this matter.Whitely denied having instructed Mahle by phone onOctober 18 to cut Diane Asbury's hours.28I creditAsbury's testimony and find that the Respondent violatedSection 8(aXl) of the Act by Mahle's threat that Schmidtwanted to reduce her hours because she was attendingunion meetings, which created the impression that employ-ees' union activities were under surveillance, and bySchmidt's instruction, in the context of Asbury's efforts toexplain her presence at the aftermath of the meeting, to"keep her nose clean" and to "stay out of stuff," as allegedrespectively in paragraphs 5(g) and (h) of the complaint inCase 38-CA-2617. I also find that Asbury's hours werereduced on October 25 as alleged in paragraph 5(a) of thecomplaint in Case 38-CA-2742.conduct with respect to Asbury, it was Respondent's obligation to comeforward with evidence to refute the General Counsel's contention.28 Whitely testified that he was a bed patient in the hospital on October25. There is no evidence concerning the duration of Whitely's confinement.I note, however, that Asbury's testimony indicates that Mahle began theirconversation on October 18 by telling Asbury that Whitely had called himfrom the hospital.411 DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. Dino PaluminoDino Palumino did not testify in this proceeding. He hadbeen employed as a part-time stocker by Respondent forabout 2 years. Respondent's payroll records show that hereached a peak in the number of hours worked when heworked 59 hours during the payroll period ending August30. Between that time and the date of his discharge onOctober 31, his hours, with only one exception, steadilydeclined. This decline began around the time that theRespondent fired additional part-time employees Jaynes,Buban, Powell, and Hale, who performed the same dutiesas Palumino. Russel Lester, who often worked with DinoPalumino in the evening stocking the aisles, testified thatthe main problem he observed in Dino's work was that hewas slow and that during the latter stages of Dino'semployment at the store he did some "clowning around."Lester also testified that on one occasion 3 or 4 weeks priorto Palumino's termination he observed Palumino use a boxcutter to damage a table in the break room. Richard Haletestified that he observed Palumino put his fist through abox accompanied by profane language. The recordcontains no testimony by Lester or Hale to the effect thatthey reported any of these matters to management. Lesteralso testified that, generally speaking, over the 2-yearperiod he worked with Palumino, Dino's work habits were"pretty much" the same. Susan Cary, Respondent's bakerymanager, testified similarly. In working with Dino Palumi-no during August, September, and October she noticedthat he was slow, liked "to goof off and clown around alot," and at times used profane language in front ofcustomers. On cross-examination she admitted that Dinohad been a slow worker "for quite some time," that otheremployees in the store from time to time used foullanguage, but insisted that on one particular unspecifiedoccasion Palumino's remarks were especially foul. None ofCary's testimony indicated that she ever reported any ofDino's allegedly undesirable work habits to management.Store Manager Schmidt testified that Palumino "was aslow worker and liked to joke around quite a bit." Schmidtstated that he reduced Palumino's hours during the lasthalf of August. When Palumino complained about thematter, stating, "Say man, I can't live on these hours,"Schmidt considered this remark insubordinate and reducedPalumino's hours again. Thereafter, Schmidt found itnecessary to talk to Dino about using foul language in thefront of the store in the presence of a cashier. According toSchmidt when it was reported to him that Palumino hadcarved up one of the tables in the break area, a furtherreduction in hours ensued. Finally, Schmidt terminatedPalumino for insubordination and unsatisfactory jobperformance.29Since Dino Palumino did not testify, the record lackswhatever evidence he might have provided to shed furtherlight on the accuracy of Respondent's accusations concern-ing his conduct, which Respondent contends resulted in areduction of his hours and, later, his discharge. There existssimply the testimony of Schmidt, supported to some extent29 Company President Whitely did not participate in Dino Palumino'stermination, and testified only that Schmidt "mentioned" his reasons forreducing Palumino's hours.by that of Lester, Cary, and Hale, concerning incidentsthat occurred throughout the time that Palumino workedfor Respondent. On the other hand, there exists clearevidence of Palumino's union activities, and those of hismother, which when considered against a background ofRespondent's vigorous and often times unlawful efforts todefeat the Union, tends to support the General Counsel'scase. After carefully weighing all of these factors I ampersuaded that the Respondent reduced Palumino's hoursand later discharged him in violation of the Act. DinoPalumino, together with his mother, Marilyn, were the firstunion card signers at the initial union meeting. Althoughno direct evidence exists that the Respondent knew ofDino's union activities at any specific time prior to hisdischarge, there is an abundance of evidence that theRespondent was making every effort to learn the identityof the union activists, and there is clear evidence that theRespondent knew of Marilyn Palumino's union activities.As described in other portions of this Decision, the timeperiod between the final days of August and Palumino'sdischarge in October witnessed a variable parade ofdiscriminatory acts directed by the Respondent againstunion adherents. An examination of the evidence present-ed by the Respondent in support of its position concerningPalumino reveals that (consistent with its pattern of actionas to other discriminatees), except for one undated instancewhere he criticized Palumino for foul language, over anextended period of time he was never counseled, warned,or otherwise confronted with the fact that Schmidt wasdissatisfied with his work or deemed any of his remarks tobe insubordinate. None of the employee witnesses testifiedconcerning having made reports to the Respondent aboutPalumino. Schmidt's testimony concerning these matterswas somewhat vague, in that he was able to provide onlythe faintest indications as to when they occurred, andfailed to state from whence came the reports on which herelied. A close examination of Schmidt's testimony, as theGeneral Counsel points out in his brief, reveals aninconsistency and shifting on the part of Schmidt intestifying concerning the sequence of the events on whichhe based his discipline of Palumino. Finally, and perhapsmost significantly, Schmidt's testimony reveals that the"insubordination" which constituted part of the reason forPalumino's termination was the same remark for whichPalumino allegedly had had his hours reduced earlier.30The Board has frequently held that an employer's knowl-edge of an employee's union sympathies and activities maybe inferred from a consideration of all the surroundingfacts and circumstances, and that such inconsistencies in arespondent's asserted reasons for its actions, as describedabove, constitutes a strong indication that the motivebehind its action was unlawful. I therefore find, on thebasis of all of these factors and the record as a whole, thatthe Respondent reduced Dino Palumino's hours and thenterminated him on October 31 because of his union'ssympathies and activities, and those of his mother, inviolation of Section 8(a)(1) and (3) of the Act.313' I note the testimony of Terry Schabacker to the effect that Schmidttold him that Dino Palumino was released for lack of work.'3 Par. 5(e) of the complaint in Case 38-CA-2617 alleges, as a412 C & W SUPER MARKETS, INC.I. The Allegations That Michael Cerroni, as anAgent for the Respondent, Threatened StevenLeombruni With Discharge or Other ReprisalsBecause of his Union Activities on or AboutNovember 19 and December 6Michael Cerroni, Respondent's produce manager, wasone of the employees whose alleged supervisory status wasspecifically litigated in the representation proceeding. TheRegional Director's finding that Cerroni was not asupervisor within the meaning of the Act was approved byvirtue of the Board's sustaining of the Regional Director ona request for review. The complaint in Case 38-CA-2617alleges that Cerroni, acting as an agent of the Respondent,threatened his first cousin, Steven Leombruni, a produceclerk who had signed a union card for Terry Schabacker onAugust II, as did Cerroni. According to Leombruni it wasCerroni who approached him together with Schabackerand encouraged him to sign a card. Later, around thebeginning of November, after inviting Leombruni backinto the cooler to talk, Cerroni observed that "this unionthing ...is causing a lot of trouble." He then stated thathe was going to vote no, and that it would probably be bestif Leombruni also voted no. Cerroni ended the conversa-tion by saying, "I am telling you this because you are myrelative, and I don't want to see you get into trouble." Thenext conversation between the two men occurred aroundThanksgiving at Cerroni's parents home. While watchingTV in the den, Cerroni stated that he was going to vote no,and it would probably be better for Leombruni at work ifhe voted no because he would probably stand a betterchance of keeping his job. Their final conversationoccurred in December, once again in the produce cooler.At that time Cerroni repeated substantially the sameremarks as he had made on the previous two occasions,except he added that he had talked to Mr. Whitely, butCerroni did not state that Mr. Whitely had told him whatto say.Cerroni recalled talking about the Union with Leombru-ni at the evening union meeting held on August 11 atSchabacker's home with Velma Skarvan present. Skarvanhad produced a union contract from another store as anexample of a typical contract from a store represented bythe Charging Party-Petitioner. Both men reviewed thecontract and Cerroni remembered asking Leombruni forhis opinion. He further recalled that Leombruni liked theeconomic benefits in that agreement, but that he observedcounterpart to par. 6(a). that Respondent rewarded employees who wereknown or believed to be antiunion by giving them additional hours of workto increase their income. The General Counsel views this conduct as, ineffect, the alleged fulfillment of Whitely's promise to "justly reward" thoseemployees who supported the Company against the Union. However, exceptfor Schmidt's acknowledgment that he knew Hale was not in favor of theUnion, and evidence, discussed elsewhere, that certain employees were hiredin August and September after having expressed a lack of interest in theUnion in response to interrogations, there is nothing to specifically identifywhat group of employees the General Counsel claims were rewarded. Hisbrief is silent on this aspect of the case, although counsel for the GeneralCounsel was placed on notice at the hearing that G.C. Exh. 9(a), 101 pagesof payroll records for all Respondent's employees, as tentatively beingreceived into evidence on the condition that the brief, would contain aspecific statistical analysis demonstrating how these records proveddiscriminate treatment (which analysis was supplied in well-organized formconcerning the reductions in the hours of prounion employees). Neverthe-that he was happy with things as they were and did notknow how he was going to vote. Cerroni admitted talkingto Leombruni on one other occasion prior to the electionwhen Leombruni asked for his opinion. At that timeCerroni expressed his concern about strikes and picketingat other stores represented by the Union. Cerroni deniedquestioning Leombruni about his sympathies or threaten-ing him. I credit Leombruni's testimony which was moreprecise in detail than that of Cerroni who rambled and wasuncertain. On cross-examination Cerroni admitted havingfive or six conversations with Leombruni, indicating thatthere were others than those concerning which he hadtestified. Thus, he admitted talking to Leombruni at hismother's home. However, there is no evidence in the recordtending to prove that Cerroni was at any time an agent ofthe Respondent. I therefore find that the conversationsbetween Cerroni and Leombruni were simply conversa-tions between two rank-and-file employees, for whichRespondent is in no way responsible. Therefore, I find thatthe Respondent did not violate Section 8(a)(1) of the Actwith respect to those allegations concerning MichaelCerroni set forth in paragraph 5(c) of the complaint in Case38-CA-2617, as amended.J. The Status of Larry Buchanan, Dennis King,and Terry Schabacker and Resulting Findings andConclusionsThe Respondent contends that Buchanan, King, andSchabacker are not protected by the Act, with respect tothe violations relating to them alleged in the complaints,because they are supervisors within the meaning of Section2(1 1) of the Act. This contention is also the keystone of theRespondent's defense to the alleged violation of Section8(aX5) and the General Counsel's request for a bargainingorder as an appropriate remedy, since the Respondentclaims that these alleged supervisors' deep involvement inthe card-signing campaign tainted the cards and resulted,at most, in a coerced majority. King's status was notspecifically litigated in Case 38-RC-1793. The status ofSchabacker was, as noted earlier, left open for furtherconsideration by the Board in its denial of the Respon-dent's request for review. Concerning Buchanan, the recordin the representation proceeding, in evidence, comparedwith that in the consolidated proceeding before me, showsthat Buchanan occupied the position of frozen fooddepartment head. At the time of the representationless, an examination of these records does not reveal any distinct pattern ofrewarding employees for their antiunion sympathies. In accordance with myruling at the heanng I reject G.C. Exh. 9(a) as evidence of the violationsalleged in par. 5(e). Moreover, those few employees who can reasonably beidentified as antiunion, or apparently so, were for the most part newly hired.and thus little, if any, basis exists for statistical comparison to determine iftheir hours were increased as a reward. Nor does it necessarily follow, sincethere is no evidence that certain employees' hours were increased expresslyas a reward, that increases in the hours of some, contemporaneous iwithdecreases in the hours of others (and discharges of still others), were intendedas rewards, rather than simply a means of restoring needed manpower to thedepleted work schedule. Finally, there is no evidence of a design byRespondent to grant inflated Christmas bonuses to those who supported theCompany in the campaign, as suggested by the General Counsel dunng thehearing. I find that the General Counsel has failed to prove the allegation inpar. 5(e).413 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproceeding, following Buchanan's discharge, this positionwas occupied by Roger Wilson. Wilson's duties were foundto be nonsupervisory. Nevertheless, since Buchanan, King,and Schabacker are all named as discriminatees their statusis subject to relitigation.At the time of the events which are the subject of thisproceeding, it is undisputed that the Respondent's manage-ment hierarchy would include Company President White-ly, Store Manager Schmidt, and the assistant storemanager, which position remained vacant during the timematerial herein. The Respondent contends, using a phraseutilized by Whitely in his testimony, that his "managementtroika" also included Terry Schabacker, in the capacity of"acting assistant manager," Dennis King, and LarryBuchanan as frozen food manager. The status of theRespondent's remaining grocery department heads, BakeryManager Sue Cary and Produce Manager Michael Cerroni,found not to be supervisors in the representation proceed-ing, is not in issue. All department heads and the threeemployees whose status is contested occupy hourly paidpositions, and receive benefits no different from otherhourly employees. They punch a timeclock and fall withinthe provisions of the wage and hour law for purposes ofcomputing overtime compensation.With respect to Frozen Food Manager Buchanan, whoseposition was later occupied by Wilson, the record disclosesthat he was the full-time employee responsible for the day-to-day ordering, pricing, stocking, and displaying ofproducts in the frozen food area. Depending on the workschedules compiled by the store manager, Buchanan eitherworked alone or was alloted assistance, as was Cerroni whoworked in produce. When physically working with othersin his area in the daily routine of unpacking and stockinghis counter, he would distribute tasks between himself andthose assigned to assist him in accordance with the needs ofthe work routine. He had no authority to hire and fire, andany recommendations made by Buchanan require indepen-dent consideration by the store manager before action wastaken. Whitely testified that he was unaware of anyinstance where the store manager had received a complaintfrom a department head about employee performance. Inelaborating further he stated that he knew of no instancesof the frozen food manager disciplining employees. Onoccasion Buchanan did close the store at night andsometimes opened it in the morning.The duties and responsibilities of Dennis King and TerrySchabacker must be discussed in the light of FormerManager Dellenberg's replacement by Schmidt and theconversation which Schmidt had with Schabacker andKing shortly thereafter on August 4. On August 4,according to King and Schabacker, Duane Schmidt calledthem into the manager's office and informed them that Mr.Dellenberg had been terminated. He said he had beenappointed store manager, he would operate without anassistant manager, and that King and Schabacker wouldnot have the power to hire and fire. Schmidt also addedthat they were not to harass Mary Loos and Betty Bogard.Schmidt added that if it was necessary to discipline:12 These findings concerning the August 4 conversation are based on acomposite of the testimonies of King. Schabacker, and Schmidt, includingSchabacker's testimony at the representation heanng.someone, all King and Schabacker could do was send themhome.32Dennis King was employed as a stocker and wasresponsible for ordering, pricing, displaying, and otherwisemaintaining the glassware and juice area of the store. Hehad no title. On his union authorization card, dated AugustII, King described his job as that of assistant manager. Atthe outset of his testimony he described his position asnight manager. However, it is clear from subsequentportions of his testimony, and the testimonies of Schaback-er, Whitely, and Schmidt that the assistant manager'sposition was not occupied by King, and that the term nightmanager was coined by King as a means of describing hisduties on occasions when he was left in charge of the storeat night. At the time of the Union's campaign King hadworked for Respondent approximately 4 years. He becamea full-time employee during September 1973, and as suchstocked shelves, mopped floors, and cleaned the backroom.At that time the Respondent's store was opened 24 hours aday. King worked the third shift. About a year later, whenthe Company curtailed its round the clock schedule hishours changed to from 4 p.m. until closing at midnight.Eventually, beginning in early 1975, King began working avaried schedule of days and nights, which practicecontinued at all times relevant in this proceeding. Hisregular duties continued, but at times, in addition, on certainevenings in the absence of the store manager, he wasassigned the additional responsibility of being in charge ofand closing the store. These additional duties were alsoassigned on different nights to stockers Terry Schabackerand Bruce Knutter. King worked 2 to 3 nights a weekduring August and September. On those evenings when hewas placed in charge Schmidt, who was usually on dutywhen King reported for work, would issue either oral orwritten instructions concerning the work to be done. Later,as the evening progressed, while working an aisle himself,King would parcel out these items to others, working in thefront of the store only when needed. The record disclosesthat on Saturdays and Sundays King was also in charge attimes on a rotating schedule with Terry Schabacker. Kingalso had the combination to the safe, signed drafts, andobtained money for the store from the bank. However,these activities were discontinued following Schmidt'sappointment as store manager and his conversation withKing and Schabacker on August 4. Thereafter, Kingcontinued his regular stocking duties, which occupied 75percent of his time. He also continued to be placed incharge of closing the store at times as before but with morelimited responsibilities, as described above. He still at timeswas responsible for reconciling sales reports, as were TerrySchabacker and Marilyn Palumino at other times. Therecord discloses that King was never actually told that hehad any authority over other employees. He did notschedule their hours, grant time off, sign timecards, or sendemployees home for disciplinary reasons. He had access tothe courtesy counter where the approval and cashing ofcustomer checks was performed by King and a number ofother employees. King summarized his job duties afterAugust 4, in general, by stating that the only basic changes414 C & W SUPER MARKETS, INC.were that he was relieved of his financial responsibilitiesand that Schmidt had expressly stated that he andSchabacker could not hire and fire.Terry Schabacker has had a long history of employmentwith the Respondent. He started working as a part-timestocker in 1962. Following a break in his employment whilein the service, he returned, but left again in November 1974by which time he had risen to the assistant manager'sposition with hiring and firing authority. After approxi-mately 4 months as the manager of a supermarket inVermont, Schabacker returned to C & W in March 1975.By that time the assistant manager position had beenawarded to Duane Schmidt, and consequently StoreManager Dellenberg told Schabacker that the best hecould do at that time was reemploy him as a stocker atequivalent pay. Dellenberg assigned Schabacker the dutiesand responsibilities very similar to those described abovewith respect to Dennis King following King's switch todays and evenings in September 1974. Thus, Schabacker,the highest paid hourly employee in the store, wasspecifically told by Dellenberg that he would only beemployed as a stocker, would be responsible for orderingand stocking the dairy area, and would closeup the store 1to 2 nights a week. Dellenberg specifically admonishedSchabacker that since he would be a stocker he could nothire or fire because it would not look good.33As in the case of Dennis King, Schabacker's dutieschanged after August 4 only in the area of having the keysto the store and with respect to certain financial responsi-bilities. He continued to spend 90 percent of his timestocking his area. Following the conclusion of the represen-tation hearing on September 30, Schabacker was evenassigned such duties as mopping floors and cleaning therestroom. He did not hire or fire anyone; no one was hiredor fired on his recommendation.34On those evenings whenSchabacker was assigned to be in charge of and to close thestore, Schmidt would either leave Schabacker a list of tasksto be performed or else would tour the store with him,during which Schabacker would make a list of theseassignments.35Thereafter, during the course of the eve-ning, Schabacker would divide these tasks among himselfand others. Following the curtailment of his financialresponsibilities he continued to perform courtesy counterduties, including check cashing, until about September 30when Schmidt told him not to go into the office anymore.He continued to reconcile sales reports, dispense instruc-tions as described above, and perform the other phases ofhis work, but exercised no disciplinary functions. Scha-':' On cross-examination Schabacker was questioned about his testimonyat the representation proceeding to the effect that pnor to August 4 DennisKing. Larry Buchanan, and he had hiring and finng authority and were partof management. A careful examination of all the available evidenceconcerning this area establishes that Schabacker's conclusion was erroneousand unfounded. Its basis with respect to Dennis King and Larry Buchananwas. simply, conjectural, based in part on King's somewhat inflated idea ofhis position in the store and on an assumption stemming from Schmidt'sAugust 4 remark. With respect to his own authority, Schabacker'sconclusion was based on both the August 4 conversation and his very closerelationship with Dellenberg which led him to believe that his expression ofan opinion would carry considerable influence. Thus, this aspect ofSchabacker's testimony at the representation heanng is merely suppositionand conjecture inconsistent with his otherwise credible testimony and withthe record as a whole.:4 Respondent asserts that Schabacker recommended that Mark Powell,backer, King, Marilyn Palumino, and Betty Bogard fromtime-to-time called employees in to work as needed andsent them home if business in the store decreased or theirduties were completed.The record clearly establishes that Schabacker, King,and Buchanan were hourly paid employees who receivedovertime compensation but were not afforded any benefitsnot provided to the rank-and-file. They spent the vastmajority of their time performing the same duties in whichthe Respondent's other clerks and stockers were regularlyengaged. In other respects referred to above, their dutiescoincided with those of Respondent's other departmentheads found not to be supervisors, and whose status is notcontested. All the credible evidence concerning theirauthority negates the existence of any power to hire anddischarge. The fact that they never effectively recommend-ed such action is supported by the lack of any credibleevidence to the effect that they ever exercised such power.Finally, with respect to Schabacker and King, the routineassignment of tasks pursuant to a list left by the storemanager and other routine functions performed in hisabsence is, in my view, not sufficient to establish theirsupervisory status, even considering the fact that Schmidtdid confer upon Schabacker and King the authority tosend employees home.36As the Board has recently noted ina similar context, this authority was conferred only toinsure that employees woutid not take advantage of themwhile they sought to carry out Schmidt's expressedinstructions in his absence. Foote's Dixie Dandy, Inc., 223NLRB 1363 (1976); and Luoma's Foods, Inc., d/b/a ValuKing, 206 NLRB I (1973). See also Dorance J. Benzschaweland Terrence D. Swingen Co-Partners, d/b/a Parkwood IGAFoodliner, 210 NLRB 349 (1974). I find that TerrySchabacker, Dennis King, and Larry Buchanan, at alltimes material herein, were not supervisors within themeaning of Section 2(1 1) of the Act, but were rank-and-fileemployees entitled to the Act's protection. I therefore alsofind that the Respondent's conduct towards them, asdiscussed in earlier portions of this Decision, violatedSection 8(a)(1), (3), and (4) of the Act as alleged in thecomplaint in Case 38-CA-2617.K. The Alleged Violation of Section 8(a)(5) of theActParagraph II of the complaint in Case 38-CA-2617alleges that following a refusal to recognize and bargainwith the Union on or about August 22, the RespondentJerry Rice, and Dick Nortch be fired. Schabacker denied having ever madesuch recommendations. He testified that he may have made a derogatoryremark to Schmidt concerning the work of Rice or Nortch, and that at therepresentation hearing he made a similar remark about Powell. Rice andNortch were not fired. Respondent's payroll records show that Powell wasemployed through week #46, or November 8. Thereafter Schmidt toldSchabacker he had stated at the hearing that Powell "should be let go."According to Schabacker he said that when he knew he was going to workwith Powell, he took two aspirin and prepared for a rough night. I creditSchabacker's explanation.3s Schabacker's testimony in this respect is confirmed by the testimonyof Russel Lester and by that of Greg Buban who also testified that he wasissued similar instructions from Produce Manager Cerroni36 There is no evidence that this authority was ever exercised for adisciplinary reason.415 DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in serious unfair labor practices in order toundermine and destroy the Union's majority, whichinterfered with the election process and precludes theholding of a fair election thereby violating Section 8(a)(5)and (1) of the Act. Accordingly, the General Counsel hasrequested an order requiring the Employer to bargain withthe Union in accordance with the United States SupremeCourt's decision in N.LR.B. v. Gissel Packing Co., Inc., etal., 395 U.S. 575 (1969).As discussed earlier, the appropriate unit of the Respon-dent's employees herein was established by the Board inCase 38-RC-1793. On August 12 the day on which theUnion requested recognition, it had obtained 18 validauthorization cards from rank-and-file employees in theappropriate unit. By August 14, the date on whichRespondent received the Union's demand to bargain, anadditional valid card had been obtained from employeeVicky Ferguson. On August 18 and 19, respectively, validcards were obtained from Brenda Heidel and Brenda KaeRose. At the hearing all parties stipulated that GeneralCounsel's Exhibit 8(a) constituted a list of "all the full timeand regular part-time persons on the payroll of C & WSuper Foods facility located at 1417 Sandy Whollow Road,excluding the store manager and the prior store managerand the meat department employees, for the time periodfrom August 9, 1975 up until August 20, 1975." Listed onGeneral Counsel's Exhibit 8(a) are 33 individuals, of whomThomas Whitely and Robert P. Whitely who werespecifically excluded from the unit by the Board in Case38-RC-1793. Thus the appropriate unit consists of 31employees. It is, therefore, established that on August 14,the date on which the request for recognition was received,and at all times material thereafter, the Petitioner-ChargingParty had obtained a sufficient number of valid authoriza-tion cards to demonstrate that it had been clearlydesignated the collective-bargaining representative of anuncoerced majority of Respondent's employees in anappropriate unit, and I so find.37I have found thatfollowing the Union's request for recognition and continu-ing thereafter through a substantial portion of the preelec-tion campaign, Respondent engaged in extensive unfairlabor practices through its supervisors and agents, begin-ning August 22. In the context of the events whichtranspired, no other purpose can exist for the commence-ment of such a program of unlawful activity immediatelyfollowing the Union's demand for recognition, other thanto sabotage the Union's organizational drive, and under-mine its majority status, and inhibit the election process.Therefore, consistent with the Board's decision in TradingPort, Inc., 219 NLRB 298 (1975), and The Kroger Co., 228NLRB 149 (1977), I find that the Respondent violatedSection 8(a)(5) and (1) of the Act on August 22.IV. THE OBJECTIONS TO THE ELECTIONFinally, since the objections to the election in Case 38-RC-1793 are based on Respondent's promise of benefits,37 Extensive cross-examination of Union Organizer Velma Skarvan,employee card solicitors. and some of the card signers shows that employeeswere asked to sign an authorization card for the purpose of unionrepresentation. Further examination also revealed that no assurances weremade to prospective card signers to the effect that union initiation feesthreat to close the store, discriminatory discharges, andreductions of hours, which were alleged in the complaintand found to be violations of the Act which occurredbetween the date of the filing of the petition and the date ofthe election, the critical objections period, the Union'sobjections have merit. I recommend that the election be setaside, that Case 38-RC-1793 be dismissed, and that allproceedings in connection therewith be vacated in view ofmy recommendation that a bargaining order issue.38CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct.2. The Charging Party-Petitioner is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. By interrogating employees and their relativesconcerning their union activities and sympathies and thoseof other employees; by threatening employees with closureof the store, discharge, and other reprisals; by issuinginstructions which restricted employees from engaging inunion activities; by making statements which created theimpression that their union activities were under surveil-lance; by soliciting employees to assist Respondent inunlawful antiunion activity; and by promising to rewardemployees who supported the Company against the Union,Respondent through its supervisors and agents violatedSection 8(a)(1) of the Act.4. By reducing the working hours and the income of thefollowing named employees beginning on the date setopposite their names, because they or their relativesbecome members of the Union or engaged in union orprotected concerted activities, the Respondent violatedSection 8(aXl) and (3): Dino Palumino, September 7;Marilyn Palumino, September 21; Terry Schabacker,October 5; Dennis King, October 5; and Diane Asbury,October 25.5. By reducing Terry Schabacker's working hours andincome, beginning October 5, in part because he gavetestimony at the representation hearing in Case 38-RC-1793, the Respondent also violated Section 8(a)(4) of theAct.6. By refusing to hire Pamela Garrison on September21, by discharging Larry Buchanan and his wife Nancy onAugust 30, and by discharging Dino Palumino on October31 because of his union sympathies and activities, andthose of his mother, the Respondent further violatedSection 8(a)(X) and (3) of the Act.7. All full-time and regular part-time employees em-ployed by the Employer at its Rockford, Illinois facility,but excluding the store manager, meat department employ-ees, guards and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.8. On or about August 14, 1975, and at all timesmaterial thereafter, the Union represented a majority of thewould be waived only for those who signed union cards. See N.LR.B. v.Savair Manufacturing Co., 414 U.S. 270 (1973).38 The Ideal Electric and Manufacturing Company, 134 NLRB 1275(%961); Trading Port, Inc., supra.416 C & W SUPER MARKETS, INC.employees in the above-appropriate unit, and has been theexclusive representative of all said employees for thepurposes of collective bargaining within the meaning ofSection 9(a) of the Act.9. By refusing to recognize and bargain collectivelywith the Union with respect to the employees in theappropriate unit on and after August 22, 1975, on whichdate it also embarked on a clear course of unlawfulconduct which undermined the Petitioner's majority statusand made the holding of a fair election improbable,Respondent violated Section 8(a)(5) and (1) of the Act.10. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.11. Respondent has not violated the Act in any respectsother than those specifically found.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I find it necessary to orderthat the Respondent cease and desist therefrom and to takecertain affirmative action designed to effectuate thepolicies of the Act.The Respondent having discriminatorily dischargedLarry Buchanan, Nancy Buchanan, and Dino Palumino, Ifind it necessary to order that Respondent offer them fullreinstatement and make them whole with backpay comput-ed on a quarterly basis, plus interest at 6 percent perannum as prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Isis Plumbing & Heating Co., 138NLRB 716 (1962), from date of discharge to date of properoffer of reinstatement. Since the Respondent unlawfullyrefused to hire Pamela Garrison, I shall order theRespondent to offer her employment in the position whichshe was denied or, if that position no longer exists, asubstantially equivalent position, and to make her wholefor any loss of pay she incurred by reason of thediscrimination practiced against her in accordance with thesame formula. Likewise, having found that the Respondentdiscriminatorily reduced the working hours and income ofDino Palumino, Marilyn Palumino, Terry Schabacker,Dennis King, and Diane Asbury, I find it necessary toorder that the Respondent make these employees wholeaccording to this formula, for any loss of earnings they mayhave suffered as the result of the discriminatory reductionsin their hours beginning on the dates listed in Conclusionof Law 4, above.Since the Respondent unlawfully refused to bargain withthe Union. I shall also order Respondent to bargain withRetail Clerks Union Local 1354, Chartered by RetailClerks International Association, AFL-CIO, the ChargingParty-Petitioner herein, effective August 22, 1975, and topost an appropriate notice. Moreover, since I find that theunfair labor practices committed by Respondent wereserious in nature and struck at the very heart of rightsintended to be protected by the Act, I find a "broad"cease-and-desist order is warranted.:' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER39The Respondent, C & W Super Markets, Inc., Rockford,Illinois, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees and their relatives concern-ing their union activities and sympathies, and those ofother employees.(b) Threatening employees with closure of the store,discharge, and other reprisals; issuing instructions whichrestrict employees from engaging in union activities;making statements which create the impression thatemployees' union activities are under surveillance; solicit-ing employees to assist in unlawful antiunion activities; orpromising to reward employees who support the Companyagainst the Union.(c) Reducing the working hours and the income ofemployees because they become members of or engage inunion activities on behalf of Retail Clerks Union Local1354, Chartered by Retail Clerks International Associa-tion, AFL-CIO, or any other labor organization, becausethey engage in protected concerted activities, or becausethey have given testimony under the Act.(d) Refusing to hire, discharging, or otherwise discrimi-nating against employees in regard to hire or tenure ofemployment, or any term or condition of employment,because they or their relatives have become members orsupporters of Retail Clerks Union Local 1354, Charteredby Retail Clerks International Association, AFL-CIO, orany other labor organization, or because they engage inunion activities or protected concerted activities.(e) Refusing to bargain collectively concerning rates ofpay, wages, hours of employment, or other terms andconditions of employment, with Retail Clerks Union Local1354, Chartered by Retail Clerks International Associa-tion, AFL-CIO, as the exclusive representative of allemployees in the appropriate unit described in Conclusionof Law 7, above.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Upon request, recognize and bargain collectively withRetail Clerks Union Local 1354, Chartered by RetailClerks International Association, AFL-CIO, as the exclu-sive representative of the employees in the appropriate unitdescribed in Conclusion of Law 7, above, and embody in asigned agreement any understanding reached.(b) Offer Pamela Garrison employment in the job whichshe was denied and offer Larry Buchanan, Nancy Buchan-an, and Dino Palumino immediate and full reinstatementto their former jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.417 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Make whole Pamela Garrison, Larry Buchanan,Nancy Buchanan, Dino Palumino, Marilyn Palumino,Terry Schabacker, Dennis King, and Diane Asbury for anyloss of earnings they may have suffered as a result of thediscrimination against them in the manner set forth in thesection of this Decision entitled "The Remedy."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records, and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder.(e) Post at its Rockford, Illinois, place of business, copiesof the attached notice marked "Appendix."40Copies ofsaid notice, on forms provided by the Officer-In-Charge forSubregion 38, after being duly signed by Respondent'sauthorized representative, shall be posted by the Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Officer-In-Charge for Subregion 38, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.40 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posled byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe law, and we have been ordered to post this notice. Weintend to carry out the order of the Board and abide by thefollowing:WE WILL NOT interrogate our employees or theirrelatives concerning their union sympathies and activi-ties.WE WILL NOT issue instructions which restrictemployees from engaging in union activities, makestatements which create the impression that the unionactivities of our employees are under surveillance, orsolicit employees to give assistance in unlawful antiun-ion activities.WE WILL NOT threaten employees with closure of thestore, discharge, or other reprisals; nor will we promiseto reward employees who support the Company againstthe Union, in order to discourage them from engagingin union membership or activities, or protected concert-ed activities.WE WILL NOT reduce the working hours and theincome of our employees because they become mem-bers of or engage in activities on behalf of Retail ClerksUnion Local 1354, Chartered by Retail Clerks Interna-tional Association, AFL-CIO, or any other labororganization, because they engage in concerted activi-ties, or because they gave testimony under the Act.WE WILL NOT refuse to hire, discharge, or otherwisediscriminate against employees in regard to their hire ortenure, or any term or condition of employment,because they or their relatives become members of,engage in activities on behalf of, or otherwise supportRetail Clerks Union Local 1354, Chartered by RetailClerks International Association, AFL-CIO, or anyother labor organization, or because they engage inprotected concerted activities.WE WILL offer Pamela Garrison employment in thejob which she was discriminatorily denied and WE WILLoffer Larry Buchanan, Nancy Buchanan, and DinoPalumino immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent jobs, without prejudice to theirseniority or other rights and privileges.WE WILL make Pamela Garrison, Larry Buchanan,Nancy Buchanan, Dino Palumino, Marilyn Palumino,Terry Schabacker, Dennis King, and Diane Asburywhole for any loss of earnings they may have sufferedas a result of the discrimination against them.WE WILL, upon request, recognize and bargaincollectively in good faith with Retail Clerks UnionLocal 1354, Chartered by Retail Clerks InternationalAssociation, AFL-CIO, for the unit described hereinwith respect to rates of pay, wages, hours of work, andother terms and conditions of employment, and WEWILL, upon request, embody in a signed agreement anyunderstanding reached. The bargaining unit is:All full-time and regular part-time employeesemployed by the Employer at its Rockford,Illinois facility, but excluding the store manager,meat department employees, guards and supervi-sors as defined in the Act.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirright to engage in union activities on behalf of theabove-named labor organization, or any other labororganization, or to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection. Our employees are also free to refrain fromany or all such activities, except to the extent that suchright may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8(aX3) of theAct, as amended.C & W SUPER MARKETS,INC.418